DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 7/13/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2006-0070657 (‘657).
With respect to claim 1, ‘657 teaches a substrate polishing apparatus comprising (see figs. 1-2 and English abstract): 
a polishing head 2 for holding a substrate 3; 
a rotary table 4 that has a surface to which a first opening portion is provided;
a polishing liquid discharge mechanism (bottom shaded part) disposed to the rotary table; and 
a controller (bottom part of fig. 2a) configured to control at least the polishing liquid discharge mechanism, wherein 
the polishing liquid discharge mechanism includes: 
a first cylinder 5; 
a first piston 6; and 
a driving mechanism (bottom part of 6) that drives the first piston,
 the first opening portion is communicated with a liquid holding space defined by the first cylinder and the first piston, and the controller configured to control the driving of the first piston by the driving mechanism to increase and decrease (up/down motion) a volume of the liquid holding space.  
With respect to claim 2, ‘657 teaches a polishing liquid filling mechanism for filling a polishing liquid in the liquid holding space via the first opening portion.  
With respect to claim 13, ‘657 teaches the rotary table is provided with a plurality of the first opening portions communicated with the identical liquid holding space.  
With respect to claim 14, ‘657 teaches a plurality of the polishing liquid discharge mechanisms (see upper arrows in the bottom figure of fig. 1) are disposed.  

 Allowable Subject Matter
Claims 3-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814